PER CURIAM.
Dustin W. Dye (Appellant) appeals from the trial court's judgment entered upon a jury verdict convicting him of the class B felony of abuse of a child, Section 568.060 RSMo Supp. 2013, and sentencing him to fifteen years' imprisonment. Appellant requests plain error review for his unpreserved claim of instructional error. For instructional error to rise to the level of plain error, Appellant must demonstrate the trial court so misdirected or failed to instruct the jury as to cause manifest injustice or miscarriage of justice. State v. Baker, 103 S.W.3d 711, 723 (Mo. banc 2003). Appellant has failed to do so. This is also not a multiple incidents case as presented in State v. Celis-Garcia, 344 S.W.3d 150 (Mo. banc 2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Criminal Procedure 30.25(b).